Citation Nr: 1212237	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  02-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is entitled to accrued benefits in excess of the $6,886.75 already awarded.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The appellant is the son of the Veteran, who served on active duty from July 1940 to October 1945 and from April 1951 to June 1966.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2001 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2001, a statement of the case was issued in April 2002, and a substantive appeal was timely received in May 2002.  

In May 2003, the appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Procedural History

In a November 2003 decision, the Board denied the appellant's claim for certain accrued benefits based on the determination that the Veteran's spouse pre-deceased him, non of his children bore the expenses of his last sickness, none of his children are in the class of eligible payees enumerated at 38 U.S.C.A. § 5121(a)(2-5), and although the appellant paid $8,386.75 in expenses to the funeral home for the Veteran's burial, VA paid him $,1500.00 which was the maximum award of burial benefits at the time of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2006 Order, the Court vacated the Board's November 2003 decision and remanded the matter to the Board for further development.  In that decision, the Court determined that the appellant had incurred funeral expenses in the amount of $8,386.75 and that he was an accrued benefits beneficiary as a matter of law.  As such, the Court remanded the claim to the Board to determine "the amount of the benefits that have accrued or the amount due" the appellant. 

In February 2007, the Board remanded the matter to give the appellant an opportunity to submit documentation that establishes that he bore the medical expenses associated with the Veteran's last sickness.  In June 2007, the appellant's former attorney submitted copies of billing statements and cancelled checks.  An accrued benefit in the amount of $6,886.75 was authorized to the appellant in September 2007 based upon his having paid funeral/burial expenses (funeral expenses of $8,386.75 less the prior VA burial allowance of $1,500 already paid to the appellant). 

In September 2007, the appellant, through his former attorney, argued that he was entitled to an amount above $6,886.75.  In a supplemental statement of the case issued later the same month, the RO denied entitlement to accrued benefits above $6,886.75. 

In a February 2008 decision, the Board found that the evidence failed to show that the appellant bore any of the expenses of the Veteran's last sickness or burial, other than the burial expenses already authorized and reimbursed.  The appellant again appealed the Board's decision to the Court.  An October 2009 single-judge Memorandum Decision held that the appellant's argument for payment of awarded but unpaid special monthly compensation benefits failed.  But the Court added that the appellant's implicit argument that the Board failed to explain the basis for its limited assessment of the expenses associated with the Veteran's last sickness was supported by the record.  The Court found that the Board failed to make any finding with regard to whether the Veteran died from an acute illness and if so when the illness began, or whether his illness began in April 1997, which is the effective date for special monthly compensation based on the need for regular aid and attendance.  The Court set aside the Board February 2008 decision, remanding for further adjudication.  Judgment was entered in November 2009.

In August 2010, the Board remanded the issue.  Further development remains necessary and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's Death Certificate shows he died on May [redacted], 2000 while he was an inpatient at Baylor Medical Center in Dallas, Texas.  The immediate cause of the death documented on the death certificate was sepsis syndrome.  

In August 2010, the Board remanded the issue to obtain the Veteran's terminal hospital records from Baylor Medical Center in Dallas, Texas.  A duty to assist letter was sent to the appellant in October 2010 asking that he submit written authorization for the release of the Veteran's terminal hospital records from Baylor Medical Center in Dallas, Texas.  In November 2010, the appellant replied that the Veteran's final hospital summary was provided over ten years ago.  A review of the claims folder shows that while hospital records from Baylor University Medical Center dated from April 1998 to May 1998 are included in the claims folder, the Veteran's terminal records dated around the time of his death in May 2000 from Baylor Medical Center are not associated with the record.  As it may be unclear to the appellant which records remain outstanding from Baylor Medical Center another attempt needs to be made to secure these records.  

38 U.S.C.A. § 5121(a)(6) provides that accrued benefits "may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial".  The VA Adjudication Procedure Manual reflects that "for the purposes of adjudicating claims for reimbursement, last illness is the immediate attack which ends in death.  If the attack is acute, consider the beginning of the attack as the commencement of the last illness.  If the attack is not acute, consider the last illness as commencing at the time the beneficiary became so ill as to require the regular and daily attendance of another person until death."  See M21-1, Part IV, para. 27.38. 

In a July 1999 rating action, the Veteran was granted special monthly compensation because the criteria regarding the need for regular aid and attendance of another person were met based on the determination that the could not ambulate since the collapse of his spine and required assistance to bath, dress, and shave.  A rating decision in May 2000 established the effective date for aid and attendance to be April 1, 1997.  During the Decision Review Officer Hearing in March 2000, it was indicated that the Veteran was weak and could not handle sitting up for more than two and half hours.  As noted above, the Veteran's Death Certificate shows that the immediate cause of death was sepsis syndrome.  At the time of his death, the Veteran was service connected for the following disabilities:  loss of use of both lower extremities rated 100 percent disabling; loss of bowel and bladder function rated 100 percent disabling; arthritis, hypertrophic, of the lumbar spine with spinal stenosis, status post laminectomy rated 60 percent disabling; total right knee replacement due to internal derangement with traumatic arthritis rated 60 percent disabling; limitation of motion of the right ankle due to triple orthodosis rated 20 percent disabling; hiatal hernia with cholecystectomy rated 10 percent disabling; defective hearing rated noncompensable; laceration scar of the right upper eyelid rated noncompensable; asymptomatic cerebral concussion rated noncompensable; abscess, postoperative, dorsum of right hand rated noncompensable; myositis of the lumbar muscles and trichophytosis of hands and feet rated noncompensable.  

Private medical records show that on April 1, 1997 the Veteran underwent an extensive decompressive laminectomy at L2-3, L3-4, L4-5, and L5-S1.  From April 18, 1998 to May 1, 1998, the Veteran was hospitalized at Baylor University Medical Center for abdominal distention and inability to move bowels.  In April 1998 he was treated for severe obstipation.  On VA examination for the spine in April 1999, the examiner noted that the Veteran had no motion in his right hip, was bound to an electric cart for ambulation which he could only be in for about two hours per day and the rest of the time he was in bed.  The examination showed that the Veteran could not stand, had no motion in his spine, left knee, and right hip.  The examiner concluded that the Veteran had a total disability due to his lumbar disease and right hip arthritis and was totally essentially bed bound.  On VA examination for aid and attendance that same month the examiner noted the Veteran recently had a colostomy and had an indwelling Foley catheter.  The examiner indicated that the Veteran had to use an electric wheel cheer since 1997 when his spine collapsed.  He was able to leave the home once or twice per month when taken to see his doctor or son or to eat out.  

A VA opinion is necessary to determine whether the Veteran died from an acute illness and if so when the illness began, or whether his last illness began in April 1997, which is the effective date for special monthly compensation based on the need for regular aid and attendance.

Under the duty to assist, the case is REMANDED for the following action:

1. Request that the appellant identify healthcare providers who may have treated the Veteran between from 1999 until his death in May 2000 and ask him to provide names, addresses and authorization to enable VA to obtain all outstanding pertinent records.  Specifically, ask the appellant to sign a release for the Veteran's terminal hospital records dating from May 15, 2000 and earlier from Baylor Medical Center in Dallas, Texas.  In the alternative ask to obtain the Veteran's records from 1999 to 2000 from Baylor Medical Center in Dallas, Texas.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2. Afterwards, obtain a VA opinion from an appropriate examiner pertaining to the Veteran's last sickness.  Send the Veteran's claims folder, which should include a copy of this REMAND, to the examiner.  The examiner should review the Veteran's entire claims file, including the medical evidence and lay evidence.  

After reviewing the Veteran's claims file the examiner is asked to determine whether the Veteran died from an acute illness and if so should identify the acute illness and indicate when it began.  If the Veteran did not die from an acute illness, the examiner should identify the last illness and explain whether the last illness began in April 1, 1997, which is the effective date the Veteran was granted for special monthly compensation based on the need for regular aid and attendance.  

In discussing the acute illness, the examiner should address the sepsis syndrome which is listed as the immediate cause of death on the Veteran's death certificate.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3. On completion of the above, adjudicate the claim.  If the decision remains adverse to the appellant, then provide the appellant a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


